Citation Nr: 0605628	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right heel fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to June 1970, and served in Vietnam from June to 
December 1969.  These matters come to the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Philadelphia RO.  In January 2006, the veteran 
testified at a Travel Board hearing before the undersigned.  
A transcript of this hearing is of record.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On preliminary review of the record, the Board finds that 
further evidentiary development is necessary.

Regarding the claim seeking service connection for PTSD, a 
private physician's statement reports that the veteran's 
diagnoses include PTSD.  Neither the symptoms nor the 
stressor supporting such diagnosis are given.  A 
psychologist's letter dated in August 2004 lists a diagnosis 
of depression, and appears to relate it to service (noting 
that the veteran attempted suicide while hospitalized during 
boot camp).  Service medical records do show that while in 
boot camp the veteran underwent psychological evaluation and 
was found to have an immature personality.  

The record does not show that the veteran served in combat.  
Thus, to establish service connection for PTSD he would have 
to show that he currently has such disability, and that it is 
related to a verified stressor event in service.  Most of the 
stressor events the veteran has alleged do not lend 
themselves to verification, e.g., he gives an account of a 
"dud" grenade being thrown into his bunker (not during 
combat) and that the incident was not reported to 
authorities.  However, at the hearing before the undersigned, 
he provided an account of a stressor event that is capable of 
verification.  Specifically, he alleges that while serving 
with the 1st Marine Air Wing in DaNang, he was detailed to a 
military police unit, captured an infiltrator, and turned him 
over to authorities.  If such event took place, presumably it 
would be documented.  The current record (which includes 
(interspersed among the service medical records) partial, but 
not complete, service personnel records showing unit 
assignments,) does not show that the veteran was detailed to 
a military police unit, and does not reflect any attempt at 
verification of the stressor event the veteran described at 
the Travel Board hearing (significantly, it does not appear 
that the veteran provided details of such stressor event 
prior to the hearing).  Furthermore, an August 2004 statement 
from a private psychologist, C.C., Ph.D., notes that he has 
treated the veteran since June 2002.  Mental health treatment 
records may contain information relevant to a claim of 
service connection for a psychiatric disability, and should 
be secured.  And if a stressor event in service were to be 
verified, a psychiatric evaluation to determine whether the 
veteran has PTSD based on such stressor event would be 
necessary.  

Regarding the claim seeking service connection for residuals 
of a right heel fracture, a 1969 service medical record shows 
that the veteran was seen with complaints of pain, and the 
provisional diagnosis listed was retrocalcaneal bursitis vs. 
stress fracture.  The service medical records do not show 
follow-up treatment, and on service separation examination a 
heel fracture was not noted by history or findings.  A 
private podiatrist's statement reports that in 2002 the 
veteran was seen for complaints of right heel pain, and was 
found to have disturbance of skin sensation and neuritis of 
the right foot that "may be the result of the heel fracture 
[the veteran] attained while serving in the military".  The 
veteran has not been examined by VA to determine whether he 
has disability that would be a residual of a heel stress 
fracture in service, and under the circumstances described, 
such examination is indicated.  

Finally, in November 2004, additional evidence was associated 
with the claims file without a waiver of RO review, and was 
not addressed by the RO in a supplemental statement of the 
case (SSOC).  As both issues require additional development 
anyway, the RO will have the opportunity to review all 
additional evidence received.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources (not already 
identified) of psychiatric treatment and 
treatment for right heel disability he 
has received since his discharge from 
service, and to provide releases for 
records of any private treatment.  The RO 
should obtain complete treatment records 
from all sources identified, specifically 
including complete treatment records from 
B.A.D., D.P.M., who reported she treated 
the veteran for heel pain in 2002, and 
from C.J.C., Ph.D., who has reported 
seeing the veteran for psychological 
counseling/therapy since June 2002.  

2.  The RO should obtain the veteran's 
complete service personnel records.  Of 
particular interest would be any records 
showing that he was detailed to military 
police duties.  Furthermore, the veteran 
should be asked to provide detailed 
information regarding the alleged 
stressor event in service (reported at 
the Travel Board hearing) when he 
captured an infiltrator and turned him 
over to authorities.  The RO should then 
arrange for verification of such stressor 
event.  

3.  The RO must then make a specific 
determination as to whether or not the 
veteran was exposed to a verified 
stressor event in service.  If, and only 
if, it is determined that the veteran was 
indeed exposed to a verified stressor 
event in service, the RO should arrange 
for the veteran to be examined by a 
psychiatrist to determine whether he at 
least as likely as not has PTSD based on 
such stressor event.  The veteran's 
claims folder must be reviewed by the 
examiner, and the examiner must be 
advised by the RO what stressor event is 
verified (and that only such stressor may 
be considered in determining whether the 
veteran PTSD related to his military 
service).   The examiner should explain 
the rationale for any opinion given.

4.  The RO should also arrange for a VA 
orthopedic examination to determine 
whether the veteran has current foot 
disability that is a residual of the 
suspected right heel stress fracture 
noted in service.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination, and 
any indicated tests or studies (e.g., X-
rays) must be completed.  The examiner 
must specifically opine whether the 
veteran exhibits any right foot 
disability that is at least likely as not 
(i.e., a 50 % or better probability) 
attributable to a heel fracture in 
service, and should explain the rationale 
for the opinion given.  

5.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


